 

Exhibit 10.1 

 

First Amendment
to
Second Restated Credit Agreement

 

This FIRST AMENDMENT TO SECOND RESTATED CREDIT AGREEMENT (this “First
Amendment”), dated as of December 17, 2015, is among HALLMARK FINANCIAL
SERVICES, INC., a Nevada corporation (“Borrower”), American Hallmark Insurance
Company of Texas, a Texas insurance corporation (“AHIC”), HALLMARK INSURANCE
COMPANY, an Arizona insurance corporation (“HIC”), and FROST BANK, a Texas state
bank (“Lender”).

 

RECITALS:

 

Borrower, AHIC, HIC, and Lender have previously entered into the Second Restated
Credit Agreement dated as of June 30, 2015 (such agreement, together with all
amendments and restatements thereto, the “Credit Agreement”).

 

Borrower has requested that Lender extend an additional line of credit to
Borrower in the aggregate principal amount of $30,000,000, the outstanding
amount under which will after a period of time convert to a term loan.

 

Lender has agreed to amend the Credit Agreement, subject to the terms of this
First Amendment.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:

 

ARTICLE I

Definitions

 

1.1              Definitions. All capitalized terms not otherwise defined herein
have the same meanings as in the Credit Agreement.

 

ARTICLE II

Amendments to Credit Agreement

 

2.1              Amendments to Section 1.1 of the Credit Agreement.

 

(a)                The following definitions are added thereto in alphabetical
order:

 

“Facility B Agreement” means the Revolving Facility B Agreement, dated as of
December 17, 2015, between Borrower and Lender.

 

“Facility B Commitment” has the meaning specified in the Facility B Agreement.

 

“Facility B Loan” has the meaning specified in the Facility B Agreement.

 

“Facility B Maturity Date” has the meaning specified in the Facility B
Agreement.

 

“Facility B Note” has the meaning specified in the Facility B Agreement.

 



  1 

 

 

(b)               The definition of “Commitment” in Section 1.1 is hereby
deleted and the following is substituted in lieu thereof:

 

“Commitment” means the Revolving Commitment and the Facility B Commitment.

 

(c)                The definition of “EBITDA” in Section 1.1 is hereby deleted
and the following is substituted in lieu thereof:

 

“EBITDA” means the sum of (i) the greater of (A) the sum of an amount equal to
10% of Surplus of AHIC, plus an amount equal to 10% of Surplus of HIC, each as
at the date of determination, and (B) the sum of AHIC Net Income for the four
fiscal quarters of AHIC ended on the date of determination, plus HIC Net Income
for the four fiscal quarters of HIC ended on the date of determination, plus
(ii) for Borrower and its Subsidiaries (other than AHIC and HIC for each
determination pursuant to this clause (ii)) on a consolidated basis, an amount
equal to Consolidated Net Income for the four fiscal quarters ended on the date
of determination, plus (A) the following to the extent deducted in calculating
such Consolidated Net Income: (1) Consolidated Interest Expenses for such
period, (2) the provision for federal, state, local and foreign income Taxes
payable by Borrower and its Subsidiaries for such period (net of the amount of
any tax refund actually received by Borrower and its Subsidiaries during such
period), (3) the amount of depreciation and amortization expense for such
period, (4) without duplication, amortization of intangible assets established
for purchase accounting under SFAS 141 Business Combination and SFAS 142
Goodwill and Other Intangible Assets for such period, and (5) without
duplication, other expenses of Borrower and its Subsidiaries reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period, and minus (B) all non-cash items increasing Consolidated Net
Income for such period.

 

(d)               The definition of “Eurodollar Rate” in Section 1.1 is hereby
deleted and the following is substituted in lieu thereof:

 

“Eurodollar Rate” means (a) when referring to a Eurodollar Rate Loan made
pursuant to this Agreement, the sum of the Eurodollar Basis plus 2.50% and
(b) when referring to a Eurodollar Rate Loan made pursuant to the Facility B
Agreement, the sum of the Eurodollar Basis plus 3.00%.

 

(e)                The definition of “Eurodollar Rate Loan” in Section 1.1 is
hereby deleted and the following is substituted in lieu thereof:

 

“Eurodollar Rate Loan” means a Revolving Loan or a Facility B Loan when it bears
interest at a rate based on the Eurodollar Rate.

 

(f)                The definition of “Fixed Charges” in Section 1.1 is hereby
deleted and the following is substituted in lieu thereof:

 

“Fixed Charges” means the sum of (a) Consolidated Interest Expenses for the four
fiscal quarter period ended on the date of determination, plus (b) scheduled
principal payments of Debt which would be classified as a current liability on a
consolidated balance sheet of Borrower and its consolidated Subsidiaries payable
during the four fiscal quarter period beginning on the day following the date of
determination, plus (c) Cash Capex actually paid by Borrower and its
consolidated Subsidiaries during the four fiscal quarter period ended on the
date of determination, plus (d) the aggregate amount of Taxes actually paid by
Borrower and its consolidated Subsidiaries during the four fiscal quarter period
ended on the date of determination (net of the amount of any tax refund actually
received by Borrower and is Subsidiaries during such period), plus (e) cash
Dividends actually paid by Borrower during the four fiscal quarter period ended
on the date of determination, plus (f) without duplication of any amounts
described in clause (b), $4,285,714.

 



  2 

 

 

(g)                The definition of “Interest Payment Date” in Section 1.1 is
hereby deleted and the following is substituted in lieu thereof:

 

“Interest Payment Date” means (a) each Payment Date, and (b) with respect to the
Revolving Loans, also the Revolving Loan Maturity Date, and (c) with respect to
Facility B Loans, also the Facility B Maturity Date.

 

(h)               The definition of “Loan Documents” in Section 1.1 is hereby
deleted and the following is substituted in lieu thereof:

 

“Loan Documents” means this Agreement, the Revolving Note, the Security
Documents, the L/C Agreements, the Facility B Agreement, the Facility B Note and
all other documents and instruments executed and delivered to Lender by any
Obligor or any other Person in connection with this Agreement or the Facility B
Agreement.

 

(i)                 The definition of “Permitted Acquisition” in Section 1.1 is
hereby amended by deleting the reference to “Revolving Loan Maturity Date”
therein and substituting “Facility B Maturity Date” in lieu thereof.

 

(j)                 The definition of “Prime Rate Loan” is hereby deleted and
the following is substituted in lieu thereof:

 

“Prime Rate Loan” means a Revolving Loan or a Facility B Loan when it bears
interest based on the Prime Rate.

 

(k)               The reference to “Revolving Loan” in Section 1.2 is hereby
deleted and the following definition of “Revolving Loan” is hereby added to
Section 1.1 in proper alphabetical order:

 

“Revolving Loan” means (a) when used in the definitions of “Prime Rate Loan”,
“Revolving Borrowing”, “Revolving Facility Outstanding Amount” and “Revolving
Note” in Section 1.1, Article II, Section 3.3, Article V and Section 6.8, the
revolving loans made pursuant to this Agreement only and (b) when used in
Sections 6.7, 8.9, 8.23, 9.1(a), 9.2, 9.3, 10.2(a), 10.5, 10.6(b), 10.15 and
10.16, the revolving loans made pursuant to this Agreement and the Facility B
Loans.

 

(l)                 The definition of “Revolving Note” is hereby deleted and the
following is substituted in lieu thereof:

 

“Revolving Note” means (a) when used in the definition of “Loan Documents” in
Section 1.1 and in Section 5.1(d), the promissory note made by Borrower in favor
of Lender, substantially in the form of Exhibit A, and (b) when used in
Sections 9.2(b), 10.2(b) and 10.5, the promissory note referred to in clause (a)
immediately preceding and the Facility B Note.

 

2.2              Amendment to Section 2.1 of the Credit Agreement. Section 2.1
of the Credit Agreement is hereby deleted and the following is substituted in
lieu thereof:

 

2.1 Revolving Loans. Subject to the terms and conditions of this Agreement,
Lender agrees to make Revolving Loans to Borrower from time to time on any
Business Day during the period from the Agreement Date to the Revolving Loan
Maturity Date in an aggregate amount not to exceed at any time outstanding the
Revolving Commitment; provided, however, that after giving effect to any
Revolving Borrowing, the Revolving Facility Outstanding Amount shall not exceed
the Revolving Commitment. Prior to the Revolving Loan Maturity Date, Borrower
may borrow, repay and reborrow Revolving Loans, all in accordance with this
Agreement.

 



  3 

 

 

2.3              Amendment to Section 2.10(d) of the Credit Agreement.
Section 2.10(d) of the Credit Agreement is hereby deleted and the following is
substituted in lieu thereof:

 

(d) If some but less than all amounts due from Borrower are received by Lender,
Lender shall apply such amounts in the following order of priority: (i) to the
payment of Lender’s expenses incurred under the Loan Documents then due and
payable, if any; (ii) to the payment of all other fees under the Loan Documents
then due and payable; (iii) to the payment of interest then due and payable on
the Revolving Loans and the Facility B Loans, to be applied as determined by
Lender in its sole discretion; (iv) to the payment of all other amounts not
otherwise referred to in this Section 2.10(d) then due and payable under the
Loan Documents; and (v) to the payment of principal then due and payable on the
Revolving Loans and the Facility B Loans, to be applied as determined by Lender
in its sole discretion.

 

2.4              Amendment to Sections 9.2(a) and (b) of the Credit Agreement.
Sections 9.2(a) and (b) of the Credit Agreement are hereby deleted and the
following is substituted in lieu thereof:

 

(a) With the exception of an Event of Default specified in Section 9.1(e) or
(f), Lender may terminate the Revolving Commitment, the Revolving Facility L/C
Commitment and the Facility B Commitment and/or declare the principal of and
interest on the Revolving Loans and Obligations and other amounts owed under the
Loan Documents to be forthwith due and payable without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived,
anything in the Loan Documents to the contrary notwithstanding.

 

(b) Upon the occurrence of an Event of Default specified in Section 9.1(e) or
(f), the principal of and interest on the Revolving Loans and Obligations and
other amounts and under the Loan Documents shall thereupon and concurrently
therewith become due and payable and the Revolving Commitment, the Revolving
Facility L/C Commitment and the Facility B Commitment shall forthwith terminate,
all without any action by Lender or any holder of the Revolving Note and without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived, anything in the Loan Documents to the contrary
notwithstanding.

 

2.5              Amendment to Compliance Certificate, Exhibit D. The Compliance
Certificate is hereby amended to be in the form of Exhibit D to this First
Amendment.

 

ARTICLE III

Conditions Precedent

 

3.1              Conditions. The effectiveness of this First Amendment is
subject to the satisfaction of the following conditions precedent:

 

(a)                Documents. Lender shall have received the following in number
of counterparts and copies as Lender may request:

 

(i)                 First Amendment. This First Amendment executed by Borrower,
each L/C RIC and Lender.

 



  4 

 

 

(ii)               Obligor Proceedings. Evidence that all corporate, limited
liability company and partnership proceedings of each Obligor and each other
Person (other than Lender) taken in connection with the transactions
contemplated by this First Amendment and the other Loan Documents shall be
reasonably satisfactory in form and substance to Lender; and Lender shall have
received copies of all documents or other evidence which Lender may reasonably
request in connection with such transactions.

 

(iii)             Expenses. Reimbursement for reasonable Attorney Costs incurred
through the date hereof.

 

(iv)             Facility B Agreement. The Facility B Agreement and the
Facility B Note executed by all parties thereto.

 

(v)               Other Documents. In form and substance satisfactory to Lender,
such other documents, instruments and certificates as Lender may reasonably
require in connection with the transactions contemplated hereby.

 

(b)               No Default. No Default or Event of Default shall exist after
giving effect to this First Amendment.

 

(c)                Representations and Warranties.

 

(i)                 All of the representations and warranties contained in
Article VIII of the Credit Agreement, as amended hereby, and in the other Loan
Documents shall be true and correct on and as of the date of this First
Amendment with the same force and effect as if such representations and
warranties had been made on and as of such date, except to the extent such
representations and warranties speak to a specific date.

 

(ii)               All of the representations and warranties contained in
Article V hereof shall be true and correct on and as of the date hereof.

 

(d)               Facility B Agreement Conditions. All conditions to
effectiveness of the Facility B Agreement set forth in Section 3.1 thereof shall
have been satisfied.

 

(e)                Effectiveness. Upon satisfaction of all conditions precedent
in Section 3.1 hereof, this First Amendment shall be effective as of
December 17, 2015.

 

ARTICLE IV

Ratification

 

4.1              Ratification. The terms and provisions set forth in this First
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Credit Agreement and except as expressly modified and superseded by
this First Amendment, the terms and provisions of the Credit Agreement and the
other Loan Documents are ratified and confirmed and shall continue in full force
and effect. Each Obligor (a) agrees that the Credit Agreement, as amended
hereby, and the other Loan Documents to which it is a party or subject shall
continue to be legal, valid, binding and enforceable in accordance with their
respective terms, (b) ratifies and affirms its obligations under each Loan
Document to which it is a party and (c) agrees that the obligations,
indebtedness and liabilities arising under the Facility B Agreement and the
Facility B Note shall be deemed “Obligations” (as defined in the Credit
Agreement), “Secured Obligations” (as defined in the Credit Agreement) and
“Indebtedness” (as defined in each Security Document), as applicable.

 



  5 

 

 

ARTICLE V

Representations and Warranties

 

5.1              Representations and Warranties of all Obligors. Each Obligor
hereby represents and warrants to Lender that (a) the execution, delivery and
performance of this First Amendment and any and all other Loan Documents
executed and/or delivered in connection herewith have been authorized by all
requisite action on the part of such Obligor and will not violate any
organizational document of such Obligor, (b) the representations and warranties
contained in the Credit Agreement, as amended hereby, and each other Loan
Document are true and correct on and as of the date hereof as though made on and
as of the date hereof, except to the extent such representations and warranties
speak to a specific date, (c) no Default or Event of Default exists either
before or shall exist after giving effect to this First Amendment, and (d) such
Obligor is in full compliance with all covenants and agreements contained in the
Credit Agreement, as amended hereby, and the other Loan Documents to which it is
a party or it or its property is subject.

 

ARTICLE VI

Miscellaneous

 

6.1              Reference to Credit Agreement. Each of the Loan Documents,
including the Credit Agreement and any and all other agreements, documents, or
instruments now or hereafter executed and delivered pursuant to the terms hereof
or pursuant to the terms of the Credit Agreement, as amended hereby, are hereby
amended so that any reference in such Loan Documents to the Credit Agreement
shall mean a reference to the Credit Agreement as amended hereby.

 

6.2              Severability. The provisions of this First Amendment are
intended to be severable. If for any reason any provision of this First
Amendment shall be held invalid or unenforceable in whole or in part in any
jurisdiction, such provision shall, as to such jurisdiction, be ineffective to
the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction.

 

6.3              Counterparts. This First Amendment may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument, and any party hereto may execute this First Amendment by
signing any such counterpart. Delivery of an executed counterpart of a signature
page of this First Amendment by facsimile or in electronic (i.e., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this First Amendment.

 

6.4              GOVERNING LAW. THIS FIRST AMENDMENT AND THE OTHER LOAN
DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF TEXAS. THE LOAN DOCUMENTS ARE PERFORMABLE IN SAN ANTONIO, BEXAR COUNTY,
TEXAS, AND BORROWER, EACH L/C RIC AND LENDER WAIVE THE RIGHT TO BE SUED
ELSEWHERE. BORROWER, EACH L/C RIC AND LENDER AGREE THAT THE STATE AND FEDERAL
COURTS OF TEXAS LOCATED IN SAN ANTONIO, TEXAS SHALL HAVE JURISDICTION OVER
PROCEEDINGS IN CONNECTION WITH THIS FIRST AMENDMENT AND THE OTHER LOAN
DOCUMENTS.

 

6.5              ENTIRE AGREEMENT. THIS WRITTEN AGREEMENT, TOGETHER WITH THE
OTHER LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

 

  6 

 

 

Executed as of the date first written above.

 





BORROWER:   HALLMARK FINANCIAL SERVICES, INC.,     a Nevada corporation        
      By:       Jeffrey R. Passmore     Senior Vice President             L/C
RICs:   AMERICAN HALLMARK INSURANCE COMPANY OF TEXAS,     a Texas insurance
corporation               By:       Jeffrey R. Passmore     Chief Financial
Officer                 HALLMARK INSURANCE COMPANY (formerly known as Phoenix
Indemnity Insurance Company),     an Arizona insurance corporation              
By:       Jeffrey R. Passmore     Chief Financial Officer

 

First Amendment to Second Restated Credit Agreement - Signature Page



 

 



LENDER: FROST BANK, a Texas state bank           By:     Print Name:       Print
Title:  



 



First Amendment to Second Restated Credit Agreement - Signature Page



